Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The IDS filed on 09/02/2021 is missing Foreign Patent Document for 2314060 GB. The IDS filed on 09/02/2021 has been considered by the Examiner. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The recitations of the specific features of the pivoting vehicle grill guard in claim 21 including especially the construction of the first latch disposed on the first vertical portion, the first latch comprising: a first clasping member; a first vehicle coupling bracket; and a first clasped member disposed on the first vehicle coupling bracket, wherein the first clasping member is configured for releasable engagement with the first clasped member; a second latch disposed on the second vertical portion, the second latch comprising: a second clasping member; a second vehicle coupling bracket; and a second clasped member disposed on the second vehicle coupling bracket, wherein the second clasping member is configured for releasable engagement with the second clasping member; and a release bar connecting the first latch and the second latch, wherein actuation of the release bar causes articulation of the first clasping member and the second clasping member causing the first clasping member and the second clasping member to disengage from the first clasped member and the 
The recitations of the specific features of the pivoting grill guard in claim 29 including especially the construction of the guard comprising a first upright and a second upright; a first latching system engaged with the first upright, the first latching system comprising: a first clasping member comprising a first latching pin; a first clasped member, a first vehicle coupling portion configured to attach the first latching system to a vehicle, and a first hinge configured for rotatable movement of the guard relative to the vehicle, wherein the first latching pin is configured to be fitted within the first clasped member when the first latching system is in a locked position; a second latching system engaged with the second upright, the second latching system comprising: a second clasping member comprising a second latching pin; a second clasped member; a second vehicle coupling portion configured attached the second latching system to the vehicle; and a second hinge configured for rotatable movement of the guard relative to the vehicle, wherein the second latching pin is configured to be fitted within the second clasped member when the second latching system is in the locked position; and a quick release bar extending from the first clasping member to the second clasping member for simultaneous operation of the first latching system and the second latching system, wherein actuation of the quick release bar causes the first latching pin to become unseated from the .
The recitations of the specific features of the grill guard in claim 38 including especially the construction a guard; Appln. No.: 16/877,168 Page 6 a first latching system engaged with the guard, the first latching system comprising: a first clasping member; a first clasped member; a first vehicle coupling portion comprising a first elongate member shaped to extend through a first aperture in a vehicle and configured to attach the first latching system to the vehicle; a first hinge configured for rotatable movement of the guard relative to the vehicle; and a first towing mount defining a first opening coupled to a proximal end of the first vehicle coupling portion; and a second latching system engaged with the guard, the second latching system comprising: a second clasping member comprising a second latching pin; a second clasped member; a second vehicle coupling portion comprising a second elongate member shaped to extend through a second aperture in the vehicle and configured attached the second latching system to the vehicle; a second hinge configured for rotatable movement of the guard relative to the vehicle; and a second towing mount defining a second opening coupled to a proximal end of the second vehicle coupling portion, wherein articulation of the first clasping member and the second clasping member causes the first clasping member and the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658.  The examiner can normally be reached on 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/Primary Examiner, Art Unit 3612